                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

 IMPLICIT, LLC,                                  §
                                                 §
              Plaintiff,                         §
                                                        Case No. 2:19-cv-00040-JRG-RSP
 v.                                              §
                                                        LEAD CASE
 IMPERVA, INC.,                                  §
                                                 §
              Defendant.                         §
 IMPLICIT, LLC,                                  §
                                                 §
              Plaintiff,                         §
                                                        Case No. 2:19-cv-00042-JRG-RSP
 v.                                              §
                                                        CONSOLIDATED CASE
 SOPHOS LTD.,                                    §
                                                 §
              Defendant.                         §

                                             ORDER

       Before the Court is Plaintiff Implicit, LLC’s (“Implicit”) and Defendant Sophos, Ltd.’s

(“Sophos”) Joint Motion to Dismiss with Prejudice (“Motion”). (Dkt. No. 139.) This Motion seeks

to dismiss claims with prejudice pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure.

(Id.) This Motion also indicates that each party will bear its own costs, expenses, and fees. (Id.)

       After consideration, the Court GRANTS the Parties’ Motion. It is therefore ORDERED

that all currently pending claims in between Implicit and Sophos in this matter shall be

DISMISSED WITH PREJUDICE. It is further ORDERED that each party shall bear its own

costs, expenses, and fees. The Clerk is directed to close Case Number 2:19-cv-00042, but the Clerk

is directed to leave Case Number 2:19-cv-00040 open as active defendants remain in that case.

       So Ordered this
       Sep 18, 2019
